DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coating" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends changing “the coating” to --a coating--. Claims 7-8 and 14 similarly refer to “the coating”. The antecedent basis can be resolved by making the change to the parent claim as described above.
Depending claims 2-14 incorporate the same issue as parent claim 1.
Claim 5 states that the interconnect comprises a Cr-Fe alloy containing a spinel coating. However, the examiner notes that this language could be interpreted to require a spinel coating to be present when the wet spraying is performed (i.e. a second layer of spinel coating). For the purposes of applying prior art the examiner interpreted the language to be referring to an intermediate product before sintering.
Claim 6 refers to “the coating” but that could refer to the coating of claim 1 or the spinel coating from claim 5.
Claim 12 refers to “the sintering”. However claim 11 incorporates two different sintering steps.
Claim 15 recites the limitation "the coating" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends changing “the coating” to --a coating--. Claims 18 and 19 similarly refer to “the coating”. The antecedent basis can be resolved by making the change to the parent claim as described above. Claims 18 and 19 similarly refer to “the coating”. The antecedent basis can be resolved by making the change to the parent claim as described above.
Depending claims 16-20 incorporate the same issue as parent claim 1.
Claims 7, 8, 18 and 19 state that the coating “has a dense coating” or “has a semi-dense coating”. It is unclear if the claim is referring to an additional coating layer on the coating layer or is describing “the coating” layer. For the purposes of applying art the examiner interpreted the claims to mean -the coating is a semi-dense coating-- and --the coating is a dense coating--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRANDNER et al. (US 2014/0023957).
Regarding claims 1 and 9,
	BRANDNER teaches a layer structure formed on an interconnect of a solid oxide fuel cell (SOFC) abstract. The layer structured on the interconnect is a protective layer made from a wet spray process of particle powder and sintering [0026]. The examples show that the sintering (oxidizing) atmosphere can be air [0092]. The particle powder forms a green state before sintering into a ceramic [0026], therefore the particle powder is considered a precursor powder.
Regarding claim 2, 
	BRANDNER teaches the precursor powder includes at least one spinel phase [0026]. The spinel phase contains at least two metals of Cu, Ni, Mn, Fe [0020].
Regarding claim 3,
	The spinel structure is an oxide of at least two metals [0020] and [0028].
Regarding claims 4, 10, and 14,
	BRANDNER teaches the cathode/interconnect is being protected because it is an oxidizing atmosphere. The reactions that run in the heat treatment (sintering) also run during the actual fuel cell operation (in situ) [0026]. 
Regarding claim 5,
	BRANDNER teaches the interconnects are made of alloys including iron and chromium [0004]. As described above, the interconnect is coated by wet spray using spinel metal oxides. The spinel phase contains at least two metals of Cu, Ni, and Fe [0020].
Regarding claim 6,
The spinel structure can further contain Mn [0020].
Regarding claims 7 and 8,
	BRANDNER teaches the porosity of the ceramic is less than 25% [0023]. The reference further notes that the layer adjacent to the interconnect has low porosity [0042]. The porosity gradient is considered to contain layers that are both semi-dense and dense with closed porosity (without connected open porosity).
Regarding claim 11,
	BRANDNER teaches the ceramic can be deposited between the interconnect and cathode after a sintering step [0022]. There is no reference to oxidation in the heat treatment step. As described above, the manufacture of the ceramic (protective layer) includes sintering in air.
Regarding claim 12,
BRANDNER teaches the cathode/interconnect is being protected because it is an oxidizing atmosphere. The spinel phase reacts with the oxide compounds released at the high temperatures present while in the oxidizing operating atmosphere (in situ oxidizing) [0026].
Regarding claim 13,
	BRANDNER teaches the ceramic can be deposited between the interconnect and cathode after a sintering step [0022]. BRANDNER does not refer to grit blasting.
As described above, the manufacture of the ceramic (protective layer) includes sintering in air.

Regarding claim 15-17 and 20,
BRANDNER teaches a layer structure formed on an interconnect of a solid oxide fuel cell (SOFC) abstract. The layer structured on the interconnect is a protective layer made from a wet spray process of particle powder and sintering [0026]. The spinel powder can include an oxide including Mn and Co [0035]. A specific spinel structure is referred to in the prior art MnCo1.9Fe0.1O4 [0012]. A sintering additive can further be included such as a metal oxide of CuO, NiO, CoOx and MnOx (metal powder and sintering aid) abstract. Wet spraying of the mixture of sintering additive and spinel powder necessarily includes adding the components to one another. The examples show that the sintering (oxidizing) atmosphere can be air [0092].
Regarding claims 18 and 19,
	BRANDNER teaches the porosity of the ceramic is less than 25% [0023]. The reference further notes that the layer adjacent to the interconnect has low porosity [0042]. The porosity gradient is considered to be both semi-dense and dense with closed porosity (without connected open porosity).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KHURANA et al. (US 2018/0248202) - As described above, the BRANDNER reference teaches sintering the interconnect and subsequently applying the protective material. However, the reference only provides a single sentence concerning the order of operations. KHURANA more specifically states the sintering of an interconnect before, with or after a protective layer is applied [0057].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712